Citation Nr: 1721454	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating greater than 20 percent for chronic traumatic arthritis, lunate and navicular bones, right wrist.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to December 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded the appeal to the RO for a videoconference hearing.  Upon remand, the RO sent the Veteran a letter, informing him that he was placed on a list of persons waiting for a videoconference hearing.  The RO also informed him that he would be notified when a date became available.  See Correspondence dated October 26, 2015.

The appeal was recertified to the Board in May 2016.  The certification form indicates that the Veteran's hearing request was withdrawn on October 2, 2015.  The record does not contain a request to withdraw the hearing.  In recent correspondence, the Veteran's representative requested that the Veteran be scheduled for a videoconference hearing.  See Motion to Remand for Videoconference Hearing date December 12, 2016.  Thus, remand is required to comply with the Veteran's outstanding request for a hearing.  38 C.F.R. § 20.702.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

